Exhibit 10.92

 

 

PARTNERSHIP INTERESTS PURCHASE AGREEMENT

 

among
THE PRIME GROUP, INC.
an Illinois corporation,
HUNTLEY DEVELOPMENT COMPANY
an Illinois corporation,
PRIME/HUNTLEY MEADOWS RESIDENTIAL, INC.
an Illinois corporation,
PGLP HOLDINGS, L.L.C.
a Delaware limited liability company,
HORIZON GROUP PROPERTIES, INC.
a Maryland corporation,
HORIZON HUNTLEY FINANCE LLC,
a Delaware limited liability company

 

and
HORIZON HUNTLEY LLC
a Delaware limited liability company

 

--------------------------------------------------------------------------------

 

Dated as of June 13, 2003

 

 

 

1

--------------------------------------------------------------------------------


 

PARTNERSHIP INTERESTS PURCHASE AGREEMENT

 

THIS PARTNERSHIP INTERESTS PURCHASE AGREEMENT (this “Agreement”) is made as of
June 13, 2003, by and among HORIZON HUNTLEY LLC, a Delaware limited liability
company (“HHL”), HORIZON HUNTLEY FINANCE LLC, a Delaware limited liability
company (“HHFL”; HHL and HHFL are sometimes referred to herein, collectively, as
“Purchasers”, and individually, as a “Purchaser”), HORIZON GROUP PROPERTIES,
INC., a Maryland corporation (“HGPI”), and THE PRIME GROUP, INC., an Illinois
corporation (“PGI”), HUNTLEY DEVELOPMENT COMPANY, an Illinois corporation
(“HDC”), PRIME/HUNTLEY MEADOWS RESIDENTIAL, INC., an Illinois corporation
(“P/HMRI”), and PGLP HOLDINGS, L.L.C., a Delaware limited liability company
(“PGLP Holdings”; PGI, HDC, P/HMRI and PGLP Holdings are sometimes referred to
herein, collectively, as “Sellers”, and, individually, as a “Seller”).

 

WITNESSETH:

 

WHEREAS, PGI is the sole limited partner, with a ninety-nine percent (99%)
interest, in Huntley Development Limited Partnership, an Illinois limited
partnership (“HDLP”), and HDC is the sole general partner, with a one percent
(1%) interest, in HDLP; and

 

WHEREAS, each of P/HMRI and PGLP Holdings is a general partner, with a fifty
percent (50%) interest, in Huntley Meadows Residential Venture, an Illinois
partnership (“HMRV”; HDLP and HMRV are sometimes referred to herein, together,
as the “Partnerships” and individually, as a “Partnership”); and

 

WHEREAS, the Partnerships hold the real estate (the “Real Property”) and other
assets (the “Other Assets”) identified or described on Exhibit A attached
hereto; and

 

WHEREAS, HDLP is the borrower under a loan (the “Beal Loan”) described on
Exhibit A attached hereto made to the Partnerships by Lender (defined below),
the repayment of which is secured by a mortgage on the Real Property owned by
HDLP; and

 

WHEREAS, Horizon Group Properties, Inc., a Maryland corporation, owns a 3.25%
interest (the “Current Net Profits Interest”) in the Partnerships’ rights to Net
Profits (as defined herein), pursuant to the terms of the Horizon Net Profits
Assignment (as defined herein); and

 

WHEREAS, Purchasers desire to purchase and acquire from Sellers, and Sellers
desire to sell, convey, assign and transfer to Purchasers, all of the
partnership interests in each Partnership held by Sellers, subject to the (i)
the Beal Net Profits Interest (as defined herein), (ii) the Skoien Participation
Interest (as defined herein), (iii) the Prime Participation Interest (as defined
herein), and (iv) the Current Net Profits Interest, upon the terms and subject
to the conditions set forth in this Agreement.

 

NOW, THEREFORE, in consideration of the mutual covenants and conditions
hereinafter set forth, and for other good and valuable consideration, the
receipt and sufficiency of which are hereby acknowledged, the parties hereto
hereby agree as follows.


 

2

--------------------------------------------------------------------------------


 


1.                                       DEFINITIONS.


 


1.1                                 DEFINED TERMS. AS USED IN THIS AGREEMENT,
THE FOLLOWING TERMS SHALL HAVE THE FOLLOWING MEANINGS:

 

“Agreement” shall mean this Agreement, together with the Exhibits, in each case
as amended, restated, supplemented or otherwise modified from time to time.

 

“Applicable Law” shall mean all applicable provisions of all (i) constitutions,
treaties, statutes, laws, rules, regulations, and ordinances of any Governmental
Authority and common law duties, (ii) Consents of any Governmental Authority and
(iii) orders, decisions, rulings, judgments, directives or decrees of any
Governmental Authority.

 

“Assignments” shall have the meaning specified in Section 2.3(b).

 

“Beal Loan” shall have meaning specified in the Recitals and shall be the loan
further described on Exhibit A attached hereto.

 

“Beal Loan Mortgage” shall mean that certain Mortgage, Security Agreement,
Assignment of Leases and Rents and Fixture Filing, dated as of October 27, 1999,
or similar instrument, as amended from time to time, executed and delivered by
HDLP in favor of Lender to secure the repayment of the Beal Loan and other
obligations under any other Beal Mortgage Loan Document.

 

“Beal Mortgage Loan Documents” shall mean the Beal Loan Mortgage and all other
agreements and other documents evidencing or securing repayment of the Beal
Loan.

 

“Beal Net Profits Assignment” means that certain Amended and Restated Agreement
and Assignment of Net Profits Interest, dated as of October 27, 1999, among the
Partnerships and Lender, as amended by that certain First Amendment to Amended
and Restated Agreement and Assignment of Net Profits Interest, dated as of
January 30, 2002, among the Partnerships and Lender (the “First Beal Assignment
Amendment”).

 

“Beal Net Profits Interest” means the interest held by Lender in Net Profits
pursuant to the Beal Net Profits Assignment and documents executed in connection
therewith.

 

“Beal Net Profits Mortgage” shall mean that certain Mortgage, Security Agreement
and Assignment of Leases and Rents, dated as of December 18, 1995, or similar
instrument, as amended from time to time, executed and delivered by HDLP in
favor of Lender to secure the obligations of HDLP under the Beal Net Profits
Assignment.

 

“Business Day” shall mean any day that is not a Saturday, a Sunday, or a day on
which banking institutions in the City of Chicago, Illinois, are authorized or
required by law to close.

 

“Closing” shall have the meaning specified in Section 2.3(a).

 

“Closing Date” shall have the meaning specified in Section 2.3(a).

 

“Consent” shall mean any consent, approval, authorization, waiver, permit,
grant, franchise, license, exemption or order of, or any registration,
certificate, qualification or declaration to any Person.

 

3

--------------------------------------------------------------------------------


 

“Extended Outside Closing Date” shall have the meaning specified in Section
2.3(a).

 

“Governmental Authority” shall mean any nation or government, and any state or
political subdivision thereof, any entity exercising executive, legislative,
judicial, regulatory or administrative functions of or pertaining to government,
and any court, tribunal or arbitrator of competent jurisdiction, and any
self-regulatory organization.

 

“HDC” shall have the meaning specified in the Preamble.

 

“HDLP” shall have the meaning specified in the Recitals.

 

“HDLP P/S Agreement” means the Agreement of Limited Partnership of HDLP, dated
as of May 29, 1991, as amended from time to time.

 

“HGPI” shall have the meaning specified in the Preamble.

 

“HHFL” shall have the meaning specified in the Preamble.

 

“HHL” shall have the meaning specified in the Preamble.

 

“HMRV” shall have the meaning specified in the Recitals.

 

“HMRV P/S Agreement” means the Partnership Agreement of HMRV, dated as of March
7, 1990, as amended from time to time.

 

“Horizon Loan” means that certain loan in the original principal amount of One
Million Three Hundred Thousand and no/100 Dollars ($1,300,000.00) made by HGPI
to the Horizon Loan Borrowers, the repayment of which is evidenced by that
certain Horizon Loan Note.

 

“Horizon Loan Borrowers” means Retail Partners, Inc., an Illinois corporation,
and Retail Partners Limited Partnership, an Illinois limited partnership.  The
Horizon Loan Borrowers are affiliates of, and under common control with,
Sellers.

 

“Horizon Loan Documents” means the Horizon Loan Note, the Horizon Net Profits
Assignment, the Horizon Pledge Agreement, the Horizon Loan Guaranty and all
other agreements and documents evidencing or securing repayment of the Horizon
Loan.

 

“Horizon Loan Guaranty” means that certain Guaranty, dated as of March 14, 2003,
issued by PGI, Prime Group Limited Partnership, Prime Group II, L.P., PGLP, Inc.
and Prime International, Inc. in favor of HGPI.

 

“Horizon Loan Note” means that certain Promissory Note, dated March 14, 2003, by
Retail Partners, Inc., an Illinois corporation, and Retail Partners Limited
Partnership, an Illinois limited partnership, payable to the order of HGPI.

 

“Horizon Net Profits Assignment” means that certain letter agreement, dated
March 14, 2003, from the Partnerships and PGI to HGPI, as accepted and agreed to
by HGPI, pursuant to which the Partnerships assign to HGPI a certain percentage
of the Partnerships’ interests in Net Profits.  The “Horizon Net Profits
Assignment” shall include the percentage of the Partnerships’ interests in Net

 

4

--------------------------------------------------------------------------------


 

Profits that were assigned to HGPI prior to the date hereof and any additional
percentage of the Partnerships’ interests in Net Profits that is assigned to
HGPI from and after the date hereof pursuant to the letter agreement referenced
in the immediately preceding sentence.

 

“Horizon Pledge Agreement” means that certain Pledge and Security Agreement,
dated as of March 14, 2003, between the Horizon Loan Borrowers, as pledgors, and
HGPI, as pledgee.

 

“Lender” shall mean Beal Bank, S.S.B., a savings bank organized under the laws
of the State of Texas.

 

“Lien” shall mean any lien (statutory or other), pledge, mortgage, deed of
trust, assignment, deposit arrangement, priority, security interest, adverse
claim, charge or encumbrance or other preferential arrangement of any kind or
nature whatsoever, any agreement to give or refrain from giving any lien,
pledge, mortgage, security interest, charge or other encumbrance of any kind,
any conditional sale or other title retention agreement, any lease in the nature
of any of the foregoing and the filing or existence of any financing statement
or other similar form of notice under the laws of any jurisdiction or any
security agreement authorizing any Person to file such a financing statement,
whether arising by contract, operation of law, or otherwise.

 

“Mortgages” shall mean the Beal Loan Mortgage, the Beal Net Profits Mortgage and
the Series B TIF Bonds Mortgage.

 

“Net Cash Flow” means, with respect to either Partnership, the excess, if any,
as of such date, of (a) the gross cash receipts of such Partnership from the
Closing Date or the Extended Closing Date, as applicable, from all sources
whatsoever, including, without limitation, the following:

 

(i)                                     all rents, revenues, income and proceeds
derived by such Partnership from its operations, including, without limitation,
distributions received by such Partnership from any Person in which such
Partnership has an interest; (ii) all proceeds and revenues received by such
Partnership on account of any sales of property of such Partnership or as a
refinancing of or payments of principal, interest, costs, fees, penalties or
otherwise on account of any borrowings or loans made by such Partnership or
financings or refinancings of any property of such Partnership or sale of any of
the Series C TIF Bonds or sale of any tax increment financing bonds hereafter
issued with respect to any of the Real Property; (iii) the amount of any
insurance proceeds and condemnation awards received by such Partnership; (iv)
any reduction in the cash amounts previously reserved by the Partnership and
described in subsection (b)(v) below, if Purchasers determine that such amounts
are no longer needed; (v) the return of cash collateral pledged with respect to
the Series B TIF Bonds or the Series C TIF Bonds; and (vi) the proceeds of
liquidation of such Partnership’s property,

 

5

--------------------------------------------------------------------------------


 

over (b) the sum of:

 

(i) all operating costs and expenses of such Partnership and capital
expenditures paid (without deduction, however, for any capital expenditures,
charges for depreciation or other expenses not paid in cash or expenditures from
reserves described in (v) below); (ii) to the extent not included in any other
clause of this subparagraph (b), all costs and expenses expended or paid during
such period in connection with the sale or other disposition, or financing or
refinancing, of property of such Partnership or the recovery of insurance or
condemnation proceeds; (iii) to the extent not included in any other clause of
this subparagraph (b), all debt service, including principal and interest, paid
on all indebtedness of such Partnership, including any payments made or cash
collateral pledged pursuant to the terms of the Beal Loan, the Series B TIF
Bonds and the Series C TIF Bonds; (iv) all capital contributions, advances,
reimbursements or similar payments made to any Person in which such Partnership
has an interest; (v) any increases in mandatory reserves required by third
parties necessary for debt service or other purposes for such Partnership or any
Person in which such Partnership has an interest; and (vi) any payments made
pursuant to the terms of the Beal Net Profits Interest.

 

“Net Profits” shall have the meaning specified in the Beal Net Profits
Assignment.

 

“Notices” shall have the meaning specified in Section 8.1.

 

“Obligations” shall have the meaning specified in Section 8.12.

 

“Organizational Documents” shall mean (a) with respect to any corporation, the
certificate of incorporation or articles of incorporation and by-laws of such
corporation, (b) with respect to any limited partnership, the certificate of
limited partnership and agreement of limited partnership of such limited
partnership, (c) with respect to any limited liability company, the certificate
of formation or certificate of organization and limited liability company
agreement or operating agreement of such limited liability company, and (d) with
respect to any general partnership, the partnership agreement of such general
partnership.

 

“Other Assets” shall mean those assets specified in Exhibit A attached hereto
under the caption “Other Assets.”

 

“Outside Closing Date” shall have the meaning specified in Section 2.3(a).

 

“Permitted Exceptions” shall mean (i) the Mortgages and all other covenants,
agreements, encumbrances set forth on Exhibit A or Exhibit B and other
immaterial matters of record relating in or affecting the Real Property or any
portion thereof, (ii) all Liens and other matters of title identified or
reflected in the Title Commitment, (iii) the Beal Net Profits Assignment and the
Beal Net Profits Interest, (iv) the Horizon Net Profits Assignment and the
Current Net Profits Interest, and (v) the Skoien Participation Interest.

 

“Person” shall mean any individual, trustee, sole proprietorship, partnership,
joint venture, trust, unincorporated organization, association, corporation,
limited liability company, limited partnership and other entity or any
Governmental Authority.

 

“PGI” shall have the meaning specified in the Preamble.

 

6

--------------------------------------------------------------------------------


 

“PGI Employees” shall have the meaning specified in Section 5.6(a).

 

“PGLP Holdings” shall have the meaning specified in the Preamble.

 

“P/HMRI” shall have the meaning specified in the Preamble.

 

“Prime Approved Contributions” means any capital contributions made by
Purchasers to the Partnerships that are used to make or maintain improvements to
the Real Property or the Other Assets or for any other good faith business
purpose directly related to or for the benefit of the Real Property or the Other
Assets.

 

“Prime Participation Interest” means the interest in the Partnerships and the
cash flow generated from the portion of the Partnership retained by Sellers as
more fully described in Section 2.5 of this Agreement.

 

“Purchase Price” shall have the meaning specified in Section 2.2.

 

“Purchaser” or “Purchasers” shall have the meaning set forth in the Preamble.

 

“Real Property” shall have the meaning specified in the Recitals and generally
described on Exhibit A attached hereto.

 

“Seller” or “Sellers” shall have the meaning set forth in the Preamble.

 

“Sellers’ Knowledge” shall mean the actual knowledge without investigation of
Messrs. Michael W. Reschke, Mark K. Cynkar, Bohdan Hirniak and Philip Waters,
but excluding Mr.  Gary J. Skoien.

 

“Seller Transaction Documents” shall have the meaning specified in Section 3.1.

 

“Series B TIF Bonds” shall mean those certain $14,000,000 Tax Increment
Allocation Revenue Bonds (Huntley Redevelopment Project), Series B-1995.

 

“Series B TIF Bonds Mortgage” shall mean that certain Amended and Restated
Mortgage and Security Agreement, dated as of December 14, 1999, or similar
instrument, as amended from time to time, executed and delivered by HDLP in
favor of First Trust National Association (f/k/a U.S. Bank National
Association), as Trustee for the holders of the Series B TIF Bonds, to secure
the payment of amounts due under the Series B TIF Bonds.

 

“Series C TIF Bonds” shall mean the $24,405,000 Tax Increment Allocation Revenue
Bonds (Huntley Redevelopment Project), Series C-1995 (the “Series C TIF Bonds”)
issued by the Village of Huntley, Illinois.

 

“Skoien Participation Interest” means the participation interest in the cash
flow generated from the Partnerships held by Gary J. Skoien, as more fully
described in that certain letter agreement, dated as of June 11, 2003, among
Gary J. Skoien, HDLP and HMRV.

 

“Subject Partnership Interests” shall have the meaning specified in the Section
2.1.

 

7

--------------------------------------------------------------------------------


 

“Tax” or “Taxes” shall mean all federal, state, local, foreign and other net
income, gross income, gross receipts, sales, use, ad valorem, transfer,
franchise, profits, license, lease, service, add on or alternative minimum,
occupancy, withholding, payroll, employment, social security, excise, severance,
stamp, value added, occupation, premium, property (including, without
limitation, real property and any assessments, special or otherwise), windfall
profits, customs, duties or other taxes of any kind whatever, together with any
interest and any penalties, additions to tax or additional amounts with respect
thereto.

 

“Tax Returns” shall mean all returns (including information returns),
declarations, reports, statements and other documents required by a Governmental
Authority to be filed with respect to a Tax.

 

“Transaction Documents” shall mean this Agreement and all other agreements and
instruments to be executed and delivered by any one or more of the parties
hereto in connection with the consummation of the transactions contemplated
hereby and thereby.

 


1.2                                 HEADINGS; CONSTRUCTION AND INTERPRETATION.
THE HEADINGS IN THIS AGREEMENT ARE FOR CONVENIENCE OF REFERENCE ONLY, DO NOT
CONSTITUTE A PART OF THIS AGREEMENT AND ARE NOT TO BE CONSIDERED IN CONSTRUING
OR INTERPRETING THIS AGREEMENT.  ALL SECTION, PREAMBLE, RECITAL, EXHIBIT,
SCHEDULE, DISCLOSURE SCHEDULE, ANNEX, CLAUSE AND PARTY REFERENCES ARE TO THIS
AGREEMENT UNLESS OTHERWISE STATED.  NO PARTY, NOR ITS COUNSEL, SHALL BE DEEMED
THE DRAFTER OF THIS AGREEMENT FOR PURPOSES OF CONSTRUING THE PROVISIONS OF THIS
AGREEMENT, AND ALL PROVISIONS OF THIS AGREEMENT SHALL BE CONSTRUED IN ACCORDANCE
WITH THEIR FAIR MEANING, AND NOT STRICTLY FOR OR AGAINST ANY PARTY.

 

2.                                       SALE AND PURCHASE.

 

2.1                                 Sale of the Subject Interests.  On the
Closing Date, and upon the terms and subject to the conditions set forth in this
Agreement, Sellers shall sell, transfer and assign to the Purchasers, and
Purchasers shall purchase and acquire from Sellers, all of the partnership
interests in each Partnership (the “Subject Partnership Interests”) for (i) the
aggregate purchase price of Nine Million Three Hundred Thousand Dollars
($9,300,000.00) (the “Purchase Price”) and (ii) the assumption by Purchasers of
the Permitted Exceptions and all of the liabilities and obligations of the
Partnerships described or listed in Exhibit A, Exhibit B or Exhibit E attached
hereto.  The Purchasers acknowledge and agree that they are purchasing the
Subject Partnership Interests, and accordingly, are acquiring the equity
interests in, and, indirectly, assets of, the Partnerships, subject to all of
the Permitted Exceptions.  In addition, Purchasers shall grant at the Closing
the Prime Participation Interest, as more fully described in Section 2.5
hereof.  The Purchase Price shall be paid at the Closing by wire transfer of
immediately available funds to an account specified by Sellers not less than one
(1) Business Day prior to the Closing Date; provided, however, a portion of the
Purchase Price shall be paid by Purchasers to HGPI as a partial repayment of the
Horizon Loan such that, after the Closing, the outstanding principal amount of
the Horizon Loan shall be Five Hundred Thousand Dollars ($500,000.00).

 


[2.2                             RESERVED.]

 

8

--------------------------------------------------------------------------------


 

2.3                                 Closing.

 


(A)                                  SUBJECT TO SECTION 5.3, THE CLOSING OF THE
PURCHASE AND SALE OF THE SUBJECT PARTNERSHIP INTERESTS PURSUANT TO THIS
AGREEMENT (THE “CLOSING”) SHALL TAKE PLACE ON A DATE (THE “CLOSING DATE”) AND AT
A TIME MUTUALLY ACCEPTABLE TO SELLER AND PURCHASERS, BUT NOT LATER THAN 12:00
P.M., CHICAGO TIME, ON JUNE 13, 2003 (THE “OUTSIDE CLOSING DATE”), PROVIDED ALL
OF THE CONDITIONS SET FORTH IN SECTION 6 HEREOF SHALL HAVE BEEN SATISFIED OR
DULY WAIVED, OR AT SUCH OTHER TIME AND DATE AS THE PARTIES HERETO SHALL AGREE. 
NOTWITHSTANDING THE FOREGOING, IF THE CLOSING DOES NOT OCCUR PRIOR TO THE
OUTSIDE CLOSING DATE, THE OUTSIDE CLOSING DATE SHALL AUTOMATICALLY BE EXTENDED
TO ANY DATE DESIGNATED IN A WRITTEN NOTICE BY SELLERS AFTER THE OUTSIDE CLOSING
DATE, PROVIDED, SUCH DATE SHALL NOT BE LATER THAN JULY 15, 2003 NOR EARLIER THAN
FORTY-EIGHT HOURS AFTER SELLERS PROVIDE SUCH WRITTEN NOTICE (THE DATE TO WHICH
THE OUTSIDE CLOSING DATE IS EXTENDED IS REFERRED TO AS THE “EXTENDED OUTSIDE
CLOSING DATE”); AND PROVIDED, FURTHER, THAT SELLERS SHALL PAY $2,400.00 TO
PURCHASERS FOR EACH DAY THE CLOSING DATE IS EXTENDED PAST JUNE 13, 2003 OR IF
THE CLOSING OCCURS, THE PURCHASE PRICE SHALL BE REDUCED BY ANY SUCH AMOUNT.  THE
CLOSING SHALL TAKE PLACE AT THE OFFICES OF SELLERS, OR AT SUCH OTHER PLACE AS
THE PARTIES HERETO SHALL AGREE.  IN THE EVENT THE CLOSING DOES NOT OCCUR ON OR
BEFORE THE OUTSIDE CLOSING DATE (OR, IF APPLICABLE, THE EXTENDED OUTSIDE CLOSING
DATE) FOR ANY REASON OTHER THAN A DEFAULT BY SELLERS OF THEIR OBLIGATIONS UNDER
THIS AGREEMENT, SELLERS MAY TERMINATE THIS AGREEMENT BY THE DELIVERY TO
PURCHASERS OF WRITTEN NOTICE OF TERMINATION, IN WHICH EVENT THIS AGREEMENT, AND
THE RIGHTS AND OBLIGATIONS OF THE PARTIES HEREUNDER, SHALL IMMEDIATELY TERMINATE
AND BE OF NO FURTHER FORCE OR EFFECT.


 


(B)                                 AT THE CLOSING, SELLERS AND PURCHASERS SHALL
DELIVER TO ONE ANOTHER ONE OR MORE ASSIGNMENT OF PARTNERSHIP INTERESTS AND
ASSUMPTION (THE “ASSIGNMENTS”), IN A FORM REASONABLY ACCEPTABLE TO PURCHASERS
AND SELLERS, DULY EXECUTED ON BEHALF OF THE APPROPRIATE SELLER OR SELLERS AND
PURCHASER OR PURCHASERS, PURSUANT TO WHICH SELLERS TRANSFER OR ASSIGN TO
PURCHASERS, IN THE AGGREGATE, THE SUBJECT PARTNERSHIP INTERESTS, AND PURCHASERS
ASSUME, AND AGREE TO PAY, PERFORM AND DISCHARGE WHEN DUE, THE PERMITTED
EXCEPTIONS AND THE LIABILITIES AND OBLIGATIONS OF THE PARTNERSHIPS DESCRIBED OR
LISTED IN EXHIBIT A, EXHIBIT B OR EXHIBIT E ATTACHED HERETO.


 


2.4                                 PRORATIONS.  THERE SHALL BE NO PRORATIONS IN
CONNECTION WITH THE TRANSACTIONS CONTEMPLATED BY THIS AGREEMENT.


 


2.5                                 PRIME PARTICIPATION INTEREST.

 

(a)                                  At the Closing, Purchasers shall grant to
Sellers, or shall cause the Partnerships to grant to Sellers (or a person or
persons or entity or entities designated by Sellers), the Prime Participation
Interest, which shall consist of a participation interest in the Net Cash Flow
distributed or deemed distributed to Purchasers from either of the Partnerships
equal to twenty-six percent (26.0%) of the cash distributed or deemed
distributed to Purchasers from either of the Partnerships (excluding
distributions (i) payable to Horizon pursuant to the terms of the Current Net
Profits Interest or (ii) payable to Gary J. Skoien pursuant to the terms of the
Skoien Participation Interest) in excess of the Purchase Price plus all Prime
Approved Contributions advanced by either Purchaser to either of the
Partnerships after the Closing Date, plus a return on each amount calculated at
forty percent (40.0%) per annum from the date such amount is paid, contributed
or incurred, as the case may be, compounded quarterly; provided, however, that
the aggregate amount that may be received pursuant to the Prime Participation
Interest shall not exceed Five Million Dollars ($5,000,000.00).  For purposes of
this Section 2.5(a), amounts of Net Cash Flow resulting from a capital
transaction providing net proceeds in excess of $100,000 to the Partnerships
shall be deemed distributed on the Business Day following the receipt of such
net proceeds by the

 

9

--------------------------------------------------------------------------------


 

Partnerships.

 

(b)                                 Purchasers shall cause the Partnerships to
distribute to Sellers any amounts due to Sellers pursuant to Section 2.5(a) on a
semi-monthly basis.

 

(c)                                  Neither Purchaser shall sell, assign,
convey or otherwise transfer all or any portion of the Real Property, the Series
C TIF Bonds or other assets or interests of either Partnership to any Person
affiliated directly or indirectly with either Partnership, either Purchaser or
HGPI, unless Purchasers receive at the time of such sale, assignment, conveyance
or other transfer an amount in cash equal to the fair market value of such
property.

 

(d)                                 Purchasers shall not cause or permit either
Partnership to pay any fees or expenses (including any management, consulting,
service, advisory, brokerage or other fee) to any Person affiliated directly or
indirectly with either Partnership, either Purchaser or HGPI, except for all
costs of employees, including bonus, commissions and benefits and other
allocable costs and expenses, which shall be charged to the Partnerships in a
manner consistent with past practices.

 

(e)                                  If either Partnership or Purchaser sells,
transfers or otherwise disposes of any profit, participation or other similar
interest in the profits or cash flows of either Partnership, then the proceeds
of such sale, transfer or disposition shall be deemed Net Cash Flow distributed
to Purchasers for purposes of Section 2.5(a).

 

(f)                                    Purchasers shall provide to Sellers by
the 20th day following the end of each calendar quarter (i) the same information
to be provided to Beal Bank pursuant to Section 1(j) of the Beal Net Profits
Assignment (whether or not such Assignment is in effect) and (ii) a description
and quantification of all Prime Approved Contributions made during the quarter
then ended.  Sellers shall have the right to audit such information at
reasonable times and upon reasonable notice, at Sellers’ sole expense.

 


3.                                       REPRESENTATIONS AND WARRANTIES OF
SELLERS.


 

To induce Purchasers to enter into this Agreement, each Seller hereby, jointly
and severally, represents and warrants to Purchasers as follows:


 


3.1                                 ORGANIZATION AND QUALIFICATION OF SELLERS. 
EACH SELLER IS A CORPORATION OR LIMITED LIABILITY COMPANY DULY ORGANIZED,
VALIDLY EXISTING AND IN GOOD STANDING UNDER THE LAWS OF THE JURISDICTION OF ITS
ORGANIZATION, HAS THE REQUISITE POWER AND AUTHORITY TO ENTER INTO AND PERFORM
ITS OBLIGATIONS UNDER THIS AGREEMENT AND UNDER THE TRANSACTION DOCUMENTS
REQUIRED TO BE EXECUTED AND DELIVERED BY SUCH SELLER PURSUANT TO THIS AGREEMENT
(THE “SELLER TRANSACTION DOCUMENTS”).

 


3.2                                 ORGANIZATION AND QUALIFICATION OF HDLP. HDLP
IS A LIMITED PARTNERSHIP DULY ORGANIZED, VALIDLY EXISTING AND IN GOOD STANDING
UNDER THE LAWS OF THE STATE OF ILLINOIS, HAS THE REQUISITE POWER AND AUTHORITY
TO OWN OR USE ITS PROPERTIES AND ASSETS THAT IT CURRENTLY OWNS AND USES AND TO
CONDUCT ITS BUSINESS AS NOW CONDUCTED, AND IS DULY QUALIFIED OR LICENSED TO DO
BUSINESS IN EACH JURISDICTION IN WHICH THE CHARACTER OF THE PROPERTIES OR ASSETS
OWNED, USED OR OPERATED BY IT OR THE NATURE OF ITS ACTIVITIES MAKES SUCH
QUALIFICATION OR LICENSING NECESSARY.

 

10

--------------------------------------------------------------------------------


 


3.3                                 ORGANIZATION AND QUALIFICATION OF HMRV. HMRV
IS A PARTNERSHIP DULY ORGANIZED AND VALIDLY EXISTING UNDER THE LAWS OF THE STATE
OF ILLINOIS, HAS THE REQUISITE POWER AND AUTHORITY TO OWN OR USE ITS PROPERTIES
AND ASSETS THAT IT CURRENTLY OWNS AND USES AND TO CONDUCT ITS BUSINESS AS NOW
CONDUCTED, AND IS DULY QUALIFIED OR LICENSED TO DO BUSINESS IN EACH JURISDICTION
IN WHICH THE CHARACTER OF THE PROPERTIES OR ASSETS OWNED, USED OR OPERATED BY IT
OR THE NATURE OF ITS  ACTIVITIES  MAKES SUCH QUALIFICATION OR LICENSING
NECESSARY.

 


3.4                                 AUTHORIZATION; BINDING OBLIGATIONS. THE
EXECUTION, DELIVERY AND PERFORMANCE BY EACH SELLER OF ITS OBLIGATIONS UNDER THIS
AGREEMENT AND EACH OF THE OTHER SELLER TRANSACTION DOCUMENTS, AND THE
CONSUMMATION BY EACH SELLER OF THE TRANSACTIONS CONTEMPLATED HEREBY AND THEREBY,
HAVE BEEN DULY AUTHORIZED BY ALL REQUISITE ACTION ON SUCH SELLER’S PART.  THE
SALE, TRANSFER, ASSIGNMENT AND DELIVERY OF THE SUBJECT PARTNERSHIP INTERESTS AS
CONTEMPLATED HEREUNDER AT CLOSING HAVE BEEN DULY AUTHORIZED, OR WILL BE DULY
AUTHORIZED PRIOR TO THE CLOSING, BY EACH SELLER.

 

3.5                                 Enforceability.  Each of the Seller
Transaction Documents constitutes, or when executed and delivered by each Seller
will constitute, the legal, valid and binding obligation of such Seller,
enforceable against such Seller in accordance with its terms, subject to
bankruptcy, insolvency and other similar laws affecting the rights and remedies
of creditors generally and general principles of equity.

 

3.6                                 Non-Contravention.  Except for any Consent
of the Lender to the transactions contemplated hereby, as may be required
pursuant to the applicable terms of the Mortgage Loan Documents:

 

(a)                                  No Seller nor either Partnership is
required to give any notice to, or obtain any approval, Consent, ratification,
waiver or other authorization from, any Person or any Governmental Authority in
connection with the execution, delivery or performance of the Seller Transaction
Documents or the consummation of any of the transactions contemplated hereby or
thereby.

 

(b)                                 Neither the execution and delivery of the
Seller Transaction Documents nor the consummation or performance of any of the
transactions contemplated hereby or thereby will, directly or indirectly:

 

(i)                                     breach or conflict with (A) any
provision of the Organizational Documents of any Seller or any Partnership, (B)
any resolution adopted by the partners, directors, shareholders, members or
managers of any Seller or any Partnership or (C) any agreement to which any
Seller or either Partnership is a party or by which it is bound;

 

(ii)                                  breach or conflict with, or give any
Governmental Authority or other Person the right to challenge any of the
transactions contemplated hereby or to exercise any remedy or obtain any relief
under, any Applicable Laws to which any Seller or either Partnership may be
subject; or

 

(iii)                               result in the imposition of any Lien upon or
with respect to any Seller, either Partnership or the Subject Partnership
Interests.


 


3.7                                 FINANCIAL STATEMENTS.  THE FINANCIAL
STATEMENTS OF THE PARTNERSHIPS ATTACHED HERETO AS EXHIBIT D (WHICH ARE PREPARED
AS OF DECEMBER 31, 2002 AND MARCH 31, 2003), ARE TRUE, CORRECT AND


 

11

--------------------------------------------------------------------------------


 

complete in all material respects and fairly present the financial circumstances
of the Partnerships as of such respective dates.

 


3.8                                 VALIDITY OF SUBJECT PARTNERSHIP INTERESTS.
EACH SELLER IS THE SOLE RECORD AND BENEFICIAL OWNER OF THE SUBJECT PARTNERSHIP
INTERESTS AS DESCRIBED IN THE RECITALS.  THE SUBJECT PARTNERSHIP INTERESTS HAVE
BEEN DULY AUTHORIZED AND DULY AND VALIDLY ISSUED BY THE APPLICABLE PARTNERSHIP,
ARE FULLY PAID AND NON-ASSESSABLE, AND ARE, AND AT THE CLOSING SHALL BE, FREE
AND CLEAR OF ANY LIENS CREATED BY, THROUGH OR UNDER ANY SELLER, EXCEPT THE
PERMITTED EXCEPTIONS.

 

3.9                                 Beal Mortgage Loan Documents.

 

(a) The Beal Mortgage Loan Documents (excluding officer’s certificates and other
non-material documents) are listed on Exhibit B attached hereto.  Each Beal
Mortgage Loan Document is in full force and effect and is valid and enforceable
in accordance with its terms, subject to bankruptcy, insolvency and other
similar laws affecting the rights and remedies of creditors generally and
general principles of equity.  To Sellers’ Knowledge, each Seller and each
Partnership is in compliance in all material respects with each Beal Mortgage
Loan Document to which it is a party, and all payments due and owing pursuant to
the terms of the Beal Loan have been paid.  To Sellers’ Knowledge, each other
Person that is a party to any Mortgage Loan Document is in compliance with all
material terms of such Beal Mortgage Loan Documents to which it is a party.

 

(b)                                 Sellers represent and warrant that the Total
Approved Contributions (as defined in the Beal Net Profits Assignment) are not
less than $11,400,000.00 as of the date of this Agreement.

 


3.10                           EMPLOYEES. NEITHER PARTNERSHIP HAS ANY EMPLOYEES.

 


3.11                           EMPLOYEE BENEFIT PLANS.  NEITHER PARTNERSHIP
MAINTAINS, SPONSORS OR PARTICIPATES IN, OR IS A PARTY TO, ANY PENSION,
RETIREMENT, EMPLOYEE BENEFIT, PROFIT SHARING OR SIMILAR TRUST, PLAN OR AGREEMENT
ESTABLISHED PURSUANT TO THE EMPLOYEE RETIREMENT INCOME SECURITY ACT OF 1974, AS
AMENDED, OR ANY CONTRACT OR COLLECTIVE BARGAINING AGREEMENT WITH ANY LABOR UNION
OR OTHER LABOR ORGANIZATION.

 


3.12                           LITIGATION. TO SELLERS’ KNOWLEDGE, EXCEPT AS SET
FORTH ON EXHIBIT C ATTACHED HERETO, THERE ARE NO PENDING OR THREATENED CLAIMS,
ACTIONS, SUITS, LABOR DISPUTES, GRIEVANCES, ADMINISTRATIVE OR ARBITRATION OR
OTHER PROCEEDINGS OR INVESTIGATIONS AGAINST EITHER PARTNERSHIP OR THEIR
RESPECTIVE ASSETS OR PROPERTIES BEFORE OR BY ANY GOVERNMENTAL AUTHORITY.

 


3.13                           ASSET AND LIABILITIES.

 


(A)                                  NEITHER PARTNERSHIP OWNS ANY SIGNIFICANT
ASSETS OTHER THAN THE REAL PROPERTY, THE OTHER ASSETS AND ANY OTHER ASSETS
IDENTIFIED ON EXHIBIT A, AND OTHER ASSETS RELATED THERETO.


 


(B)                                 TO SELLERS’ KNOWLEDGE, NEITHER PARTNERSHIP
HAS ANY LIABILITIES OR OBLIGATIONS, KNOWN OR UNKNOWN, FIXED OR CONTINGENT, IN
EXCESS OF $25,000 ON AN INDIVIDUAL BASIS, OTHER THAN (I) THE LIABILITIES OR
OBLIGATIONS EVIDENCED, SET FORTH IN OR CONTEMPLATED BY THE MORTGAGES, THE BEAL
MORTGAGE LOAN DOCUMENTS, THE BEAL NET PROFITS ASSIGNMENT, THE BEAL NET PROFITS
INTEREST, THE HORIZON NET PROFITS ASSIGNMENT, THE CURRENT NET PROFITS INTEREST
AND THE SKOIEN PARTICIPATION


 

12

--------------------------------------------------------------------------------


 

Interest, (ii) the liabilities, obligations or commitments referred to in this
Agreement or otherwise specified on Exhibit A or Exhibit B, and (iii) the
liabilities and obligations reflected on Exhibit E.  To Sellers’ Knowledge, all
of the agreements set forth on Exhibit A are in full force and effect, and
Sellers have not received any written notice that any of such agreements is in
default.  If any non-disclosed liability is covered by any of Sellers’ insurance
policies, Sellers shall cooperate with Purchasers in order to ensure that the
carrier of such insurance policy shall pay any amounts for such liability.

 

3.14                           Taxes.  Each Partnership has filed all Tax
Returns which are required to have been filed and has paid all Taxes which have
become due as shown on such Tax Returns or pursuant to any assessments received
with respect thereto.  The Tax Returns are true and correct in all material
respects.  Each Partnership has timely paid or made provision and will timely
pay or make provision for all Taxes which have been or will be shown as due and
payable on such Tax Returns, and neither Partnership is delinquent in the
payment of any Tax or in the filing of any Tax Returns, and no deficiencies for
any Tax have been claimed, proposed or assessed against either Partnership. 
Sellers have not received written notice that any of the Tax Returns of either
Partnership is under examination by any federal, state or local governmental
authority.

 

3.15                           Brokers.  No broker or finder has been employed
or retained by any Seller in connection with the transactions contemplated
hereby or, to Sellers’ Knowledge, is in any way connected with the transactions
contemplated hereby.

 


EXCEPT AS SPECIFICALLY SET FORTH IN THIS SECTION 3, NONE OF THE SELLERS MAKES
ANY REPRESENTATIONS OR WARRANTIES OF ANY KIND OR NATURE WITH REGARD TO THE
PARTNERSHIPS, THE SUBJECT PARTNERSHIP INTERESTS, THE REAL PROPERTY, THE SERIES C
TIF BONDS, OR THE FINANCIAL CONDITION OF THE PARTNERSHIPS.

 


4.                                       REPRESENTATIONS AND WARRANTIES OF HGPI
AND PURCHASERS.

 

To induce Sellers to enter into this Agreement, HGPI and each Purchaser hereby,
jointly and severally, represents and warrants to Sellers as follows:


 


4.1                                 AUTHORIZATION; ENFORCEABILITY; NO
VIOLATIONS.


 


(A)                                  HGPI IS A CORPORATION, AND EACH PURCHASER
IS A LIMITED LIABILITY COMPANY, DULY ORGANIZED, VALIDLY EXISTING AND IN GOOD
STANDING UNDER THE LAWS OF THE STATE OF DELAWARE.  HGPI AND EACH PURCHASER HAS
THE REQUISITE POWER AND AUTHORITY TO ENTER INTO AND PERFORM ITS OBLIGATIONS
UNDER THIS AGREEMENT AND THE OTHER TRANSACTION DOCUMENTS TO WHICH IT IS A
PARTY.  THE EXECUTION, DELIVERY AND PERFORMANCE BY HGPI AND EACH PURCHASER OF
THIS AGREEMENT AND THE OTHER TRANSACTION DOCUMENTS TO WHICH IT IS A PARTY, AND
THE CONSUMMATION OF THE TRANSACTIONS CONTEMPLATED HEREBY AND THEREBY, HAVE BEEN
DULY AUTHORIZED BY ALL REQUISITE ACTION ON HGPI AND EACH PURCHASER’S PART.


 


(B)                                 THE EXECUTION AND DELIVERY BY HGPI AND EACH
PURCHASER OF, AND PERFORMANCE BY HGPI AND EACH PURCHASER OF ITS OBLIGATIONS
UNDER, THIS AGREEMENT AND THE OTHER TRANSACTION DOCUMENTS TO WHICH IT IS A PARTY
AND THE CONSUMMATION OF THE TRANSACTIONS CONTEMPLATED HEREBY OR THEREBY DO NOT
AND WILL NOT VIOLATE ANY PROVISION OF ANY OF THE ORGANIZATIONAL DOCUMENTS OF
HGPI OR EITHER PURCHASER, OR OF ANY RESOLUTION ADOPTED BY THE MEMBERS OR
MANAGER(S) OF EITHER PURCHASER OR

 

13

--------------------------------------------------------------------------------


 

the board of directors of HGPI, or of any other agreement or instrument to which
HGPI or either Purchaser is a party or by which HGPI or either Purchaser is
bound, or to which any of HGPI’s or either Purchaser’s properties or assets is
subject, or of any Applicable Law in such a manner that would not allow the
transactions contemplated by this Agreement to be consummated.  HGPI and each
Purchaser have duly executed and delivered this Agreement and, at the Closing,
will have duly executed and delivered the other Transaction Documents to which
it is a party. This Agreement constitutes, and the other Transaction Documents
to which HGPI and each Purchaser is a party when executed and delivered by HGPI
and such Purchaser will constitute, the legal, valid and binding obligation of
HGPI and each Purchaser, enforceable against HGPI and each Purchaser in
accordance with their terms, subject to bankruptcy, insolvency and other similar
laws affecting the rights and remedies of creditors generally and general
principles of equity.

 

(c)                                  The execution and delivery by HGPI and each
Purchaser of, and the performance by HGPI and each Purchaser of its obligations
under, the Transaction Documents to which it is a party and the consummation of
the transactions contemplated hereby or thereby, do not and will not breach or
conflict with, or give any Governmental Authority or other Person the right to
challenge any of the transactions contemplated hereby or to exercise any remedy
or obtain any relief under, any Applicable Law to which HGPI or either Purchaser
may be subject.

 


4.2                                 CONSENTS.  NO CONSENT, AUTHORIZATION OR
ORDER OF, OR FILING OR REGISTRATION WITH, ANY PERSON IS REQUIRED TO BE OBTAINED
OR MADE BY HGPI OR EITHER PURCHASER FOR THE EXECUTION, DELIVERY AND PERFORMANCE
BY HGPI AND EACH PURCHASER OF THIS AGREEMENT OR ANY OF THE OTHER TRANSACTION
DOCUMENTS TO WHICH IT IS A PARTY OR THE CONSUMMATION OF ANY OF THE TRANSACTIONS
CONTEMPLATED HEREBY OR THEREBY OTHER THAN THOSE THAT WILL HAVE BEEN MADE OR
OBTAINED ON OR PRIOR TO THE CLOSING DATE.

 

4.3                                 Investment Intent.  Each Purchaser is
acquiring the Subject Partnership Interests for its own account and not with a
view to its distribution within the meaning of Section 2(11) of the Securities
Act of 1933, as amended.  Each Purchaser is an “accredited investor” as such
term is defined in Rule 501(a) under such act.

 

4.4                                 Evaluation.  Each Purchaser has such
knowledge and experience in financial and business matters that it is capable of
evaluating the merits and risks of the acquisition of the Subject Partnership
Interests, the Real Property and the Series C TIF Bonds and, having been
furnished with or given access to, and having reviewed or been given an
opportunity to review, all such information as it has considered necessary, has
concluded that it is able to bear these risks.  Except for the representations
and warranties set forth in this Agreement, neither Purchaser has relied on any
representations by any Seller, either Partnership or any of their respective
members, managers, partners, directors, shareholders, trustees, officers,
employees, agents, representatives, attorneys or affiliates in making the
decision to acquire the Subject Partnership Interests and, indirectly, the Real
Property and the Series C TIF Bonds.  HGPI and each Purchaser acknowledges and
agrees that, except as set forth in this Agreement, Sellers make no
representations or warranties, express or implied, with respect to the assets,
liabilities, business, operations, condition (financial or otherwise) or
prospects of either Partnership, the Subject Partnership Interests, the Real
Property or the Series C TIF Bonds, all of which are accepted by Purchasers on
an “as is, where is” basis.  In particular, and without limiting the generality
of the foregoing, SELLERS DO NOT MAKE, AND HEREBY EXPRESSLY DISCLAIM, ANY
WARRANTY OF MERCHANTABILITY OR OF FITNESS FOR A PARTICULAR PURPOSE OF THE REAL
PROPERTY OR OF ANY OTHER ASSET OF

 

14

--------------------------------------------------------------------------------


 

EITHER PARTNERSHIP.

 

4.5                                 Brokers.  No broker or finder has been
employed or retained by HGPI or either Purchaser in connection with the
transactions contemplated hereby, or, to HGPI’s or either Purchaser’s knowledge,
is in any way connected with the transactions contemplated hereby.

 

5.                                       COOPERATION, NOTICE AND OTHER
COVENANTS.

 

5.1                                 Access and Investigation.  Between the date
of this Agreement and the Closing Date, Sellers shall (a) afford Purchasers full
and free access to the properties, contracts, books and records, and other
documents and data, of each Partnership, (b) furnish Purchasers with copies of
all such contracts, books and records, and other existing documents and data as
Purchasers may reasonably request that are in the possession of any Seller or
either Partnership, and (c) furnish Purchasers with such additional financial,
operating, and other data and information as Purchasers may reasonably request
to the extent in the possession of any Seller or either Partnership.  In that
regard, Sellers shall make available to Purchasers complete and accurate copies
of the Beal Mortgage Loan Documents, the Mortgages, any other documents in their
possession relating to the Real Property, the environmental and physical
condition of the Real Property and the Organizational Documents of the
Partnerships.  Purchasers shall, jointly and severally, indemnify, defend and
hold harmless, Sellers and the Partnerships from and against any and all costs,
losses, claims, expenses, liabilities or obligations resulting from physical
injury, property damage, mechanics’ or materialmen’s liens or otherwise caused
directly or indirectly by Purchasers’ review and inspection of the Real
Property, the Other Assets or any of the above described information.

 

5.2                                 Cooperation and Commercially Reasonable
Efforts.  Subject to the terms and conditions of this Agreement, each Seller and
Purchaser shall cooperate with one another in timely giving all notices, making
all filings and obtaining all Consents of Lender and any other third parties, if
any, necessary to consummate the transactions contemplated hereby, and the
parties hereto agree to execute and deliver such other documents, certificates,
agreements and other writings, and to use commercially reasonable efforts to
take, or cause to be taken, such other actions and to do, or cause to be done,
all things necessary or desirable in order to satisfy the conditions set forth
in Section 6 hereof and to consummate the transactions contemplated hereby on or
prior to the Outside Closing Date (or, if applicable, the Extended Outside
Closing Date) or as soon thereafter as reasonably practicable.

 

5.3                                 Consent of Lender.  Without limiting the
generality of Section 5.2, each Seller and Purchaser acknowledges that the
Consent of the Lender to the transactions contemplated hereby is required
pursuant to the Beal Mortgage Loan Documents.  Each Seller and Purchaser shall
execute and deliver such documents, certificates, agreements and other writings,
and use commercially reasonable efforts to take, or cause to be taken, such
actions, and do, or cause to be done, all things necessary or desirable in order
to satisfy the conditions precedent to the granting of the consent of the
Lender.  In the event the Consent of Lender is not received on or before July
15, 2003, or if Beal Bank requests, in exchange for its consent to the
transactions contemplated by this Agreement, any substantial change in any of
the Transaction Documents materially adverse to either Partnership, either
Purchaser or any Seller, Purchasers or Sellers may terminate this Agreement by
the delivery of written notice to the other, in which event, this Agreement, and
the rights and obligations of the parties hereunder, shall immediately
terminate, and this Agreement shall be of no further force or

 

15

--------------------------------------------------------------------------------


 

effect.

 

5.4                                 Notice of Certain Events.  Each Seller and
Purchaser shall promptly notify the other of:

 

(i)                                     any notice or other communication from
any Person, alleging that the Consent of such Person is or may be required in
connection with the consummation of any of the transactions contemplated hereby
or otherwise asserting any objection to any of the transactions contemplated
hereby;

 

(ii)                                  any notice or other communication from any
Governmental Authority in connection with the consummation of the transactions
contemplated hereby;

 

(iii)                               any notice of any breach or inaccuracy of
any of the representations and warranties made in this Agreement by any of the
parties hereto; or

 

(iv)                              any actions, suits, claims, investigations or
proceedings commenced or, to its knowledge, threatened against, relating to or
otherwise affecting any party hereto that relate to the consummation of the
transactions contemplated hereby.

 

5.5                                 Title Commitment and Survey.

 

(a)                                  Concurrently with the execution of this
Agreement, Sellers shall provide Purchasers with a title insurance policy
commitment (“Title Commitment”) issued in June 2003 covering the Real Property. 
Sellers hereby represent and warrant that the Partnerships own fee simple title
to the Real Property, subject to Permitted Exceptions.

 

(b)                                 As promptly as practicable after the date
hereof, Sellers shall endeavor to deliver to Purchasers a current survey of the
Real Property (the “Survey”), provided, however, that such survey shall not be
required to be delivered to Purchasers at or prior to the Closing if such survey
has not been completed prior to the Closing.  All costs of the Title Commitment
and the Survey shall be borne by Sellers.

 

5.6                                 PGI Employees.  On the Closing Date, HGPI
shall offer to hire Messrs. Bohdan Hirniak and Philip Waters (together, the “PGI
Employees”) as employees of HGPI having responsibilities similar to their
respective current responsibilities with PGI with an annual base compensation
not less than the respective annual base compensation currently paid to such
employees by PGI. HGPI shall also provide the PGI Employees with such health,
welfare and other employee benefit plans, programs and policies that are
provided to similarly situated employees of HGPI, subject to any waiting period
requirements not to exceed 60 days with respect to participation and coverage
requirements applicable to the PGI Employees, and PGI shall be responsible for
and shall pay all amounts under such health, welfare and other employee benefit
plans for such waiting period not to exceed 60 days.

 

5.7                                 Development.  For so long as the Prime
Participation Interest is outstanding, Purchasers shall not, and shall cause the
Partnerships not to, build structures on the Real Property for sale or rental.

 

5.8                                 Prime Freeman Road, L.L.C..  HDLP and Prime
Freeman Road, L.L.C. (“PFR”) have

 

16

--------------------------------------------------------------------------------


 

entered into an Agreement for Sale of Real Estate dated June 11, 2003, with the
Kirk Corporation for the sale of a portion of the Real Property (the “HDLP/Kirk
Parcel”) and certain real estate owned by PFR (the “PFR Parcel”).  HDLP and PFR
shall share the proceeds, net of all customary closing costs and expenses, of
such sale based on the relative acreage of (a) the portion of the HDLP/Kirk
Parcel that is zoned for residential use to (b) the PFR Parcel.  Payments of any
release prices to lenders who hold mortgages that encumber either parcel shall
be paid from the net proceeds otherwise payable to the owner of the parcel being
released.  For example, if the residentially zoned portion of the HDLP/Kirk
Parcel is 146.2 acres and the PFR parcel is 7.8 acres, HDLP’s share will be
94.94% and PFR’s share will be 5.06%.  If the net proceeds are $18,000,000 and
PFR’s mortgage is $850,000, PFR’s share will be $910,800 of which $850,000 will
be used to obtain the release, leaving $60,800 of proceeds.  HDLP’s share would
be $17,089,200 from which the balance of the Beal Loan would be repaid.

 


6.                                       CONDITIONS PRECEDENT TO CLOSING.


 


6.1                                 CONDITIONS TO SELLERS’ OBLIGATIONS. THE
OBLIGATIONS OF SELLERS HEREUNDER REQUIRED TO BE PERFORMED ON THE CLOSING DATE
SHALL BE SUBJECT TO THE SATISFACTION OR AT SELLERS’ ELECTION, WAIVER, AT OR
PRIOR TO THE CLOSING, OF THE FOLLOWING CONDITIONS:

 


(A)                                  THE REPRESENTATIONS AND WARRANTIES OF HGPI
AND PURCHASERS CONTAINED IN THIS AGREEMENT SHALL HAVE BEEN TRUE AND CORRECT WHEN
MADE AND SHALL BE TRUE AND CORRECT IN ALL MATERIAL RESPECTS ON AND AS OF THE
CLOSING DATE WITH THE SAME FORCE AND EFFECT AS THOUGH MADE ON AND AS OF THE
CLOSING DATE.


 


(B)                                 PURCHASERS SHALL HAVE PERFORMED AND COMPLIED
IN ALL MATERIAL RESPECTS WITH ALL COVENANTS CONTAINED IN THIS AGREEMENT TO BE
PERFORMED AND COMPLIED WITH BY PURCHASERS AT OR PRIOR TO THE CLOSING.

 


(C)                                  THE CONSENT OF THE LENDER TO THE
TRANSACTIONS CONTEMPLATED HEREBY SHALL HAVE BEEN OBTAINED, AND ANY AND ALL
CONDITIONS THAT MUST BE SATISFIED UNDER THE BEAL MORTGAGE LOAN DOCUMENTS FOR
TRANSFER AND ASSIGNMENT OF THE SUBJECT PARTNERSHIP INTERESTS AS CONTEMPLATED
HEREBY SHALL HAVE BEEN SATISFIED.

 


(D)                                 PURCHASERS SHALL HAVE, AT PURCHASERS’
OPTION, DELIVERED TO SELLERS EITHER (I) EVIDENCE OF EITHER THE RELEASE OF
SELLERS AND ALL AFFILIATES OF SELLERS (OTHER THAN THE PARTNERSHIPS), EFFECTIVE
AS OF THE CLOSING DATE, FROM ALL GUARANTIES AND OTHER OBLIGATIONS UNDER,
PURSUANT TO AND WITH RESPECT TO THE BEAL MORTGAGE LOAN DOCUMENTS AND THE BEAL
NET PROFITS ASSIGNMENT, OR (II) AN UNCONDITIONAL INDEMNIFICATION AGREEMENT IN A
FORM REASONABLY ACCEPTABLE TO SELLERS PURSUANT TO WHICH PURCHASERS AGREE TO
JOINTLY AND SEVERALLY INDEMNIFY SELLERS AND ALL AFFILIATES OF SELLERS FROM AND
AGAINST ALL LOSSES SUFFERED OR INCURRED BY REASON OF SUCH GUARANTIES OR OTHER
OBLIGATIONS, INCLUDING REASONABLE ATTORNEY FEES AND EXPENSES, WITH SUCH
INDEMNIFICATION OBLIGATIONS TO BE GUARANTEED BY HGPI ON THE SAME TERMS AS THE
GUARANTEE PROVIDED FOR IN SECTION 8.12 BELOW.

 


(E)                                  ALL GOVERNMENTAL AND REGULATORY APPROVALS
AND CLEARANCES AND ALL THIRD-PARTY CONSENTS NECESSARY FOR THE CONSUMMATION BY
PURCHASERS OF THE TRANSACTIONS CONTEMPLATED HEREBY AND BY THE OTHER TRANSACTION
DOCUMENTS SHALL HAVE BEEN OBTAINED AND SHALL BE IN FULL FORCE AND EFFECT.


 

17

--------------------------------------------------------------------------------


 


(F)                                    SELLERS SHALL HAVE RECEIVED PAYMENT OF
THE PURCHASE PRICE.

 

(g)                                 Sellers shall have received the Assignments,
duly executed on behalf of Purchasers.

 

(h)                                 Sellers shall have received an opinion from
Winston & Strawn, counsel to the Purchasers, in the form attached as Exhibit F.

 

(i)                                     Sellers shall have received an
agreement, duly executed by Philip Waters and satisfactory to Sellers,
terminating Mr. Waters’ employment agreements with PGI and releasing the Sellers
from any claims.

 

(j)                                     Sellers shall have received such other
certificates, instruments and documents in furtherance of the transactions
contemplated by this Agreement as any Seller may reasonably request, which
documents may include amendments to the Horizon Loan Documents.

 


6.2                                 CONDITIONS TO PURCHASERS’ OBLIGATIONS.  THE
OBLIGATIONS OF PURCHASERS HEREUNDER REQUIRED TO BE PERFORMED AT THE CLOSING
SHALL BE SUBJECT TO THE SATISFACTION OR, AT PURCHASERS’ ELECTION, WAIVER, AT OR
PRIOR TO THE CLOSING, OF THE FOLLOWING CONDITIONS:

 


(A)                                  THE REPRESENTATIONS AND WARRANTIES OF
SELLERS CONTAINED IN THIS AGREEMENT SHALL HAVE BEEN TRUE AND CORRECT WHEN MADE
AND SHALL BE TRUE AND CORRECT IN ALL MATERIAL RESPECTS ON AND AS OF THE CLOSING
DATE WITH THE SAME FORCE AND EFFECT AS THOUGH MADE ON AND AS OF THE CLOSING
DATE.


 


(B)                                 SELLERS SHALL HAVE PERFORMED AND COMPLIED IN
ALL MATERIAL RESPECTS WITH ALL COVENANTS CONTAINED IN THIS AGREEMENT TO BE
PERFORMED AND COMPLIED WITH BY THEM AT OR PRIOR TO THE CLOSING DATE.

 

(c)                                  The Consent of the Lender on terms
satisfactory to Purchasers to the transactions contemplated hereby shall have
been obtained and shall be still in full force and effect on the Closing Date,
and any amendments of the Beal Mortgage Loan Documents shall have been executed.

 

(d)                                 There shall not exist any Lien on the
Subject Partnership Interests or on any assets owned by either Partnership other
than the Permitted Exceptions and those disclosed in this Agreement or set forth
in the Title Commitment.


 

(e)                                  Sellers shall have delivered to the
Purchasers the following:  (i) a copy of each Partnership’s Organizational
Documents, as amended through the Closing Date, and (ii) a certificate as to the
good standing or active status of HDLP from the Secretary of State of the State
of Illinois.


 

(f)                                    Purchasers shall have received delivery
of the Assignments, duly executed on behalf of Sellers.

 

(g)                                 There shall have been no amendments to the
HDLP Organizational Documents or the HMRV Organizational Documents since the
date of this Agreement.

 

18

--------------------------------------------------------------------------------


 

(h)                                 No Seller shall have made any sale of any
portion of the Real Property from the date of this Agreement without the prior
written consent of Purchasers.

 

(i)                                     No Seller shall have made, or permitted
or suffered to be made, or suffered any changes in zoning from the date of this
Agreement, without the prior written consent of Purchasers.

 

(j)                                     Neither Partnership shall have incurred,
or suffered the Real Property to have incurred any additional mortgage
indebtedness (other than interest accruing under the Mortgages) in addition to
any amount outstanding as of the date of this Agreement.

 

(k)                                  There shall have been no material changes
in the financial condition of either Partnership from the information set forth
in Exhibit D except to the extent updated in Exhibit E.

 

(l)                                     Purchasers shall have received the Title
Commitment set forth in Section 5.5.

 

(m)                               Purchasers shall have received an opinion from
Schiff, Hardin & Waite, counsel to Sellers, in the form attached hereto as
Exhibit G.

 

(n)                                 Purchasers shall have received an opinion
from Robert J. Rudnik, counsel to the Sellers, in a form satisfactory to
Purchasers.

 

(o)                                 Purchasers shall have received such other
certificates, instruments and documents in furtherance of the transactions
contemplated by this Agreement as Purchasers may reasonably request.

 

7.                                       REMEDIES.

 

7.1                                 Purchasers’ Remedies.  Except in the
circumstances described in Section 7.3, in which case the sole and exclusive
remedy of Purchasers is the default fee and the legal fees and expenses set
forth in Section 7.3, if (a) any Seller shall fail to comply in any material
respect with any of its obligations to be performed hereunder, and/or (b) any
Seller breaches, in any material respect, any of such Seller’s representations
or warranties contained in this Agreement, and neither Purchaser is otherwise in
default or has failed to comply, in any material respect, with any of its
obligations, Purchasers may, by written notice to Sellers, as Purchasers’ sole
and exclusive remedy under this Agreement, at law and in equity, elect to either
(i) terminate this Agreement by written notice to Sellers or (ii) if the
Purchase Price has been paid and the Transaction Documents have been executed
and delivered, pursue any other remedies available to Purchaser at law or in
equity.

 

7.2                                 Sellers’ Remedies.  If (a) either Purchaser
shall fail to comply in any material respect with any of its obligations to be
performed hereunder and/or (b) either Purchaser breaches, in any material
respect, any of such Purchaser’s representations or warranties contained in this
Agreement and Sellers are not otherwise in default and have not failed to
comply, in any material respect, with any of their obligations, Sellers may (i)
terminate this Agreement by written notice to Purchasers, and/or (ii) pursue any
other remedies available to Sellers at law or in equity.

 

7.3                                 Default Fee.  In the event (a) Purchasers
are ready, willing and able to close on the

 

19

--------------------------------------------------------------------------------


 

purchase by Purchasers of the Subject Partnership Interests upon the terms and
conditions set forth in this Agreement on or prior to the Outside Closing Date
(or, if applicable, the Extended Outside Closing Date), and (b) all of the
conditions to Sellers’ obligations to sell the Subject Partnership Interests
upon the terms and conditions set forth in this Agreement on or prior to the
Outside Closing Date (or, if applicable, the Extended Outside Closing Date) are
satisfied, and (c) one or more of the Sellers fail to sell, transfer, convey and
assign some or all of the Subject Partnership Interests to Purchasers on or
prior to the Outside Closing Date (or, if applicable, the Extended Outside
Closing Date), and (d) Purchasers terminate this Agreement, Sellers shall
promptly pay Purchasers a default fee in the aggregate amount of Five Hundred
Thousand Dollars ($500,000), and shall promptly reimburse Purchasers for all
properly documented legal fees and expenses reasonably incurred by Purchasers or
Howard M. Amster in connection with the transactions contemplated by this
Agreement, including the loan and equity transaction between affiliates of Mr.
Amster and affiliates of Purchaser.

 

7.4                                 Recovery of Litigation Costs.  If any
action, suit or legal proceeding is sought, taken, instituted or brought by any
party to this Agreement to enforce its rights under this Agreement, all costs,
expenses and fees, including, without limitation, court costs and reasonable
attorneys’ fees, of the prevailing party in such action, suit or proceeding
shall be borne by the losing party.

 


8.                                       MISCELLANEOUS.

 


8.1                                 NOTICES. ALL NOTICES, DEMANDS, REQUESTS,
CONSENTS, OR OTHER COMMUNICATIONS (COLLECTIVELY, “NOTICES”) REQUIRED OR
PERMITTED TO BE GIVEN HEREUNDER OR WHICH ARE GIVEN WITH RESPECT TO THIS
AGREEMENT SHALL BE IN WRITING AND SHALL BE PERSONALLY SERVED, DELIVERED BY
REPUTABLE AIR COURIER SERVICE WITH CHARGES PREPAID, OR TRANSMITTED BY HAND
DELIVERY, TELEGRAM, TELEX OR FACSIMILE, ADDRESSED AS SET FORTH BELOW, OR TO SUCH
OTHER ADDRESS AS SUCH PARTY SHALL HAVE SPECIFIED MOST RECENTLY BY WRITTEN
NOTICE.  NOTICE SHALL BE DEEMED GIVEN ON THE DATE OF SERVICE OR TRANSMISSION IF
PERSONALLY SERVED OR TRANSMITTED BY TELEGRAM, TELEX OR FACSIMILE (WITH
CONFIRMATION OF SUCCESSFUL TRANSMISSION OBTAINED); PROVIDED, THAT IF SUCH
SERVICE OR TRANSMISSION IS NOT ON A BUSINESS DAY OR IS AFTER NORMAL BUSINESS
HOURS, THEN SUCH NOTICE SHALL BE DEEMED GIVEN ON THE NEXT BUSINESS DAY.  NOTICE
OTHERWISE SENT AS PROVIDED HEREIN SHALL BE DEEMED GIVEN ON THE NEXT BUSINESS DAY
FOLLOWING TIMELY DELIVERY OF SUCH NOTICE TO A REPUTABLE AIR COURIER SERVICE.

 

To any Seller:

 

The Prime Group, Inc.
77 West Wacker Drive
Suite 4200
Chicago, Illinois 60601
Attention:  Michael W. Reschke
Facsimile:  (312) 917-1511

 

20

--------------------------------------------------------------------------------


 

with a copy to:
The Prime Group, Inc.
77 West Wacker Drive
Suite 4200
Chicago, Illinois 60601
Attention:  Robert J. Rudnik
Facsimile:  (312) 917-8442

 

To Purchasers:
Horizon Huntley LLC
Horizon Huntley Finance LLC
77 West Wacker Drive
Suite 4200
Chicago, Illinois 60601
Attention:  Gary J. Skoien
Facsimile:  312-917-0911

 

with a copy to:
Horizon Group Properties, Inc.
77 West Wacker Drive
Suite 4200
Chicago, Illinois 60601
Attention:  David R. Tinkham
Facsimile:  312-917-8440

 

To HGPI:
Horizon Group Properties, Inc.
77 West Wacker Drive
Suite 4200
Chicago, Illinois 60601
Attention:  David R. Tinkham
Facsimile:  312-917-8440

 


8.2                                 GOVERNING LAW. THIS AGREEMENT SHALL BE
GOVERNED BY, INTERPRETED UNDER, AND CONSTRUED IN ACCORDANCE WITH THE INTERNAL
LAWS OF THE STATE OF ILLINOIS APPLICABLE TO AGREEMENTS MADE AND TO BE PERFORMED
WITHIN THE STATE OF ILLINOIS, WITHOUT GIVING EFFECT TO ANY CHOICE-OF-LAW
PROVISIONS THEREOF THAT WOULD COMPEL THE APPLICATION OF THE SUBSTANTIVE LAWS OF
ANY OTHER JURISDICTION.  EACH PARTY HEREBY IRREVOCABLY SUBMITS TO THE EXCLUSIVE
JURISDICTION OF THE STATE AND FEDERAL COURTS LOCATED IN COOK COUNTY, ILLINOIS,
FOR THE ADJUDICATION OF ANY DISPUTE HEREUNDER OR IN CONNECTION HEREWITH OR WITH
ANY TRANSACTION CONTEMPLATED HEREBY OR DISCUSSED HEREIN, AND HEREBY IRREVOCABLY
WAIVES, AND AGREES NOT TO ASSERT IN ANY SUIT, ACTION OR PROCEEDING, ANY CLAIM
THAT IT IS NOT PERSONALLY SUBJECT TO THE JURISDICTION OF ANY SUCH COURT, THAT
SUCH SUIT, ACTION OR PROCEEDING IS BROUGHT IN AN INCONVENIENT FORUM OR THAT THE
VENUE OF SUCH SUIT, ACTION OR PROCEEDING IS IMPROPER.


 


8.3                                 ENTIRE AGREEMENT. THIS AGREEMENT AND THE
OTHER TRANSACTION DOCUMENTS (INCLUDING ALL AGREEMENTS ENTERED INTO PURSUANT
HERETO AND ALL CERTIFICATES AND INSTRUMENTS DELIVERED PURSUANT HERETO AND
THERETO) CONSTITUTE THE ENTIRE AGREEMENT OF THE PARTIES WITH RESPECT TO THE
SUBJECT MATTER


 

21

--------------------------------------------------------------------------------


 


HEREOF AND SUPERSEDE ALL PRIOR AND CONTEMPORANEOUS AGREEMENTS, REPRESENTATIONS,
UNDERSTANDINGS, NEGOTIATIONS AND DISCUSSIONS BETWEEN THE PARTIES, WHETHER ORAL
OR WRITTEN.

 


8.4                                 MODIFICATIONS AND AMENDMENTS. NO AMENDMENT,
MODIFICATION OR TERMINATION OF THIS AGREEMENT SHALL BE BINDING UPON ANY PARTY
UNLESS EXECUTED IN WRITING BY THE PARTIES HERETO INTENDING TO BE BOUND THEREBY.

 


8.5                                 WAIVERS AND EXTENSIONS. ANY PARTY TO THIS
AGREEMENT MAY WAIVE ANY RIGHT, BREACH OR DEFAULT WHICH SUCH PARTY HAS THE RIGHT
TO WAIVE, PROVIDED THAT SUCH WAIVER WILL NOT BE EFFECTIVE AGAINST THE WAIVING
PARTY UNLESS IT IS IN WRITING, IS SIGNED BY SUCH PARTY, AND SPECIFICALLY REFERS
TO THIS AGREEMENT.  WAIVERS MAY BE MADE IN ADVANCE OR AFTER THE RIGHT WAIVED HAS
ARISEN OR THE BREACH OR DEFAULT WAIVED HAS OCCURRED.  ANY WAIVER MAY BE
CONDITIONAL.  NO WAIVER OF ANY BREACH OF ANY AGREEMENT OR PROVISION HEREIN
CONTAINED SHALL BE DEEMED A WAIVER OF ANY PRECEDING OR SUCCEEDING BREACH THEREOF
NOR OF ANY OTHER AGREEMENT OR PROVISION HEREIN CONTAINED.  NO WAIVER OR
EXTENSION OF TIME FOR PERFORMANCE OF ANY OBLIGATIONS OR ACTS SHALL BE DEEMED A
WAIVER OR EXTENSION OF THE TIME FOR PERFORMANCE OF ANY OTHER OBLIGATIONS OR
ACTS.

 


8.6                                 TITLES AND HEADINGS.  TITLES AND HEADINGS OF
SECTIONS OF THIS AGREEMENT ARE FOR CONVENIENCE ONLY AND SHALL NOT AFFECT THE
CONSTRUCTION OF ANY PROVISION OF THIS AGREEMENT.

 


8.7                                 EXHIBITS AND SCHEDULES.  EACH OF THE
EXHIBITS AND SCHEDULES REFERRED TO HEREIN AND ATTACHED HERETO IS AN INTEGRAL
PART OF THIS AGREEMENT AND IS INCORPORATED HEREIN BY REFERENCE.

 


8.8                                 ASSIGNMENT; NO THIRD PARTY BENEFICIARIES.
THIS AGREEMENT AND THE RIGHTS, DUTIES AND OBLIGATIONS OF ANY SELLER OR PURCHASER
HEREUNDER MAY NOT BE ASSIGNED OR DELEGATED WITHOUT THE PRIOR WRITTEN CONSENT OF
THE OTHER PARTY.  THIS AGREEMENT AND THE PROVISIONS HEREOF SHALL BE BINDING UPON
AND SHALL INURE TO THE BENEFIT OF EACH OF THE PARTIES AND THEIR RESPECTIVE
SUCCESSORS AND PERMITTED ASSIGNS.  THIS AGREEMENT IS NOT INTENDED TO CONFER ANY
RIGHTS OR BENEFITS ON ANY PERSONS THAT ARE NOT PARTY HERETO.

 


8.9                                 COUNTERPARTS. THIS AGREEMENT MAY BE EXECUTED
BY FACSIMILE AND IN MULTIPLE COUNTERPARTS, EACH OF WHICH SHALL BE DEEMED AN
ORIGINAL, AND ALL OF WHICH TAKEN TOGETHER SHALL CONSTITUTE ONE AND THE SAME
INSTRUMENT.

 


8.10                           FINANCIAL STATEMENTS.  SELLERS SHALL PROVIDE SUCH
REASONABLE COOPERATION AS MAY BE REQUESTED BY PURCHASERS (INCLUDING MAKING
AVAILABLE TO PURCHASERS ANY APPLICABLE BOOKS AND RECORDS OF THE PARTNERSHIPS) IN
ASSISTING PURCHASERS IN THE PREPARATION BY PURCHASERS OR HGPI’S INDEPENDENT
PUBLIC ACCOUNTANTS OF AUDITED FINANCIAL STATEMENTS FOR THE PARTNERSHIPS IN ORDER
FOR HGPI TO COMPLY WITH ANY REPORTING REQUIREMENTS IT MAY HAVE WITH ANY
GOVERNMENTAL AUTHORITY, INCLUDING, WITHOUT LIMITATION, THE SECURITIES AND
EXCHANGE COMMISSION.  PURCHASERS SHALL BE RESPONSIBLE AND SHALL PAY FOR ONLY THE
FIRST $20,000 OF EXPENSES INCURRED IN FULFILLMENT OF THE COVENANT SET FORTH IN
THE PREVIOUS SENTENCE.  SELLERS SHALL ALSO, IF REQUESTED BY HGPI’S INDEPENDENT
PUBLIC ACCOUNTANTS, CAUSE THE PRESIDENT OR THE MANAGING GENERAL PARTNER OF THE
ADMINISTRATIVE MEMBER OF SUCH SELLERS, AS THE CASE MAY BE, TO ISSUE TO SUCH
INDEPENDENT PUBLIC ACCOUNTANTS, AFTER BEING GIVEN A REASONABLE OPPORTUNITY TO
REVIEW AND COMMENT ON SUCH AUDITED FINANCIAL STATEMENTS, A CUSTOMARY
REPRESENTATION LETTER REGARDING SUCH AUDITED FINANCIAL STATEMENTS WITH RESPECT
TO FISCAL PERIODS ENDED ON OR PRIOR TO THE CLOSING DATE.

 

22

--------------------------------------------------------------------------------


 


8.11                           TAX RETURNS AND TAX REFUNDS.  SELLERS SHALL FILE
TAX RETURNS WITH RESPECT TO EACH PARTNERSHIP FOR ALL PERIODS PRIOR TO CLOSING
(INCLUDING ANY PORTION OF A TAX YEAR) AND SHALL PAY ALL TAXES WHICH ARE DUE
PURSUANT TO SUCH TAX RETURNS OR PURSUANT TO ANY ASSESSMENTS RECEIVED WITH
RESPECT THERETO.  PURCHASERS SHALL FILE TAX RETURNS WITH RESPECT TO EACH
PARTNERSHIP FOR ALL PERIODS FROM AND AFTER THE CLOSING (INCLUDING ANY PORTION OF
A TAX YEAR) AND SHALL PAY ALL TAXES WHICH ARE DUE PURSUANT TO SUCH TAX RETURNS
OR PURSUANT TO ANY ASSESSMENTS RECEIVED WITH RESPECT THERETO.

 

8.12                           Guarantee.  HGPI hereby unconditionally and
irrevocably guarantees to Sellers, without offset or deduction, (a) the prompt
and full discharge when due by Purchasers and, with respect to Section 2.5, the
Partnerships, of all of the Purchasers’ and the Partnerships’ payment
obligations under this Agreement and the Prime Participation Interest in
accordance with the terms hereof and thereof, the guarantee under this Section
8.12(a) constituting hereby a guarantee of payment and not of collection, and
(b) the punctual and faithful performance by HGPI of each and every duty,
agreement, covenant and other obligation of Purchasers and, with respect to
Section 2.5, the Partnerships, under and in accordance with the terms of this
Agreement and the Prime Participation Interest.  HGPI also hereby agrees that,
if either Purchaser or Partnership fails to perform and discharge promptly all
such obligations and liabilities in accordance with such terms, HGPI will,
forthwith, upon demand, perform and discharge the same.  The obligations of the
Purchasers and the Partnerships hereby guaranteed are hereinafter called the
“Obligations”.  The unconditional obligation of HGPI hereunder will not be
affected, impaired or released by any extension, waiver or amendment.  Without
limiting the generality of the foregoing, HGPI specifically agrees that it shall
not be necessary or required, and that it shall not be entitled to require, that
Sellers file suit or proceed to obtain or assert a claim for personal judgment
against either Purchaser or Partnership for the Obligations or make any effort
at collection of the Obligations from either Purchaser or Partnership or
foreclose against or seek to realize upon any security now or hereafter existing
for the Obligations or file suit or proceed to obtain or assert a claim for
personal judgment against any other party liable for the Obligations or make any
effort at collection of the Obligations from any such other party or exercise or
assert any other right or remedy to which any of them is or may be entitled in
connection with the Obligations or any security or other guarantee therefor or
assert or file any claim against the assets of either Purchaser or Partnership
or other person liable for the Obligations, or any part thereof, before or as a
condition of enforcing the liability of  HGPI under this Section 8.12 or
requiring payment of said Obligations by HGPI hereunder or under the Prime
Participation Interest, or at any time thereafter.

 

8.13                           Survival.  The representations and warranties
made in this Agreement or in any certificate or agreement delivered in
connection herewith shall terminate on December 31, 2004; provided, however,
that any claims of a breach of any such surviving representation or warranty
made in good faith prior to December 31, 2004 shall survive such date to the
extent of the facts alleged in such claim.

 

8.14                           Knowledge.  The parties acknowledge and agree
that if (a) Mr. Gary J. Skoien has actual knowledge (regardless of whether or
not Bohdan Hirniak or Philip Waters have actual knowledge) of any breach or
inaccuracy by Sellers of, or of any facts or circumstances the existence or
omission of which would constitute a breach or inaccuracy of, any representation
or warranty of Sellers contained in this Agreement, and (b) neither Mr. Michael
W. Reschke nor Mr. Mark Cynkar has actual knowledge of such breach or
inaccuracy, or of such facts or circumstances the existence or

 

23

--------------------------------------------------------------------------------


 

omission of which would constitute a breach or inaccuracy of, such
representation or warranty, then Purchasers shall be deemed to have waived such
breach or inaccuracy and neither Purchaser nor any of its successors, assigns or
affiliates shall be entitled to sue for damages or to assert any failure of a
condition or assert any other right or remedy for any losses arising from any
matters relating to such breach, inaccuracy, fact or circumstance,
notwithstanding anything to the contrary contained herein or in any certificate
or agreement delivered pursuant hereto.

 

8.15                           Buy-Sell Procedures.

 

(a)                                  For a period of six (6) months (the
“Exercise Period”) following the fifth (5th) anniversary of the Closing Date,
either Sellers or Purchasers (such electing party, the “Exercising Party”) may
elect to present a notice to the other party (the “Recipient Party”) that the
Exercising Party chooses to proceed under this Section 8.15.  Concurrently with
such notice, the Exercising Party shall deliver to the Recipient Party an offer
(the “Offer”) setting forth a dollar purchase price attributable to one hundred
percent (100%) of the assets (without regard to the Partnerships’ liabilities)
of the Partnerships (the “Partnerships Value”) and agreeing to sell or purchase
(as elected or deemed elected by the Recipient Party pursuant to clause (b)
below) either the Purchasers’ interest in the Partnerships or the Prime
Participation Interest, as applicable, at a price determined with reference to
such Partnerships Value as described below.

 

(b)                                 Upon receipt of an Offer pursuant to the
preceding subparagraph (a) the Recipient Party shall then be obligated either
(i) to purchase the interest of the Exercising Party in the Partnerships for
cash or (ii) to sell to the Exercising Party the interest of the Recipient Party
in the Partnerships for cash, in either case at a purchase price based upon the
Partnerships Value established under subparagraph (a) and calculated in
accordance with the second to last sentence of subparagraph (c) of this Section
8.15 (the “Buy/Sell Purchase Price”).  The Recipient Party shall give written
notice of its election under the preceding clause (i) or (ii) to the Exercising
Party within sixty (60) days after receipt of the Offer.  If the Recipient Party
fails to give such notice of its election within sixty (60) days after receipt
of the Offer, it shall be deemed on such 60th day to have given notice of its
election to sell its interests, and the Exercising Party shall be obligated to
purchase the interest of the Recipient Party in accordance with this Section
8.15.  Within ten (10) days after receipt of notice from the Recipient Party
elects to sell (or seventy (70) days after delivery of the Offer to the
Recipient Party if it fails to give notice of its election within sixty days
after receipt of the Offer), the Exercising Party shall deposit with an escrow
agent mutually acceptable to both parties, twenty percent (20%) of the Buy/Sell
Purchase Price in the form of cash  or a letter of credit issued by a reputable
financial institution.  If the Recipient Party elects to purchase, within ten
(10) days after providing notice of its election to purchase, it shall deposit
with an escrow agent mutually acceptable to both parties twenty percent (20%) of
the Buy/Sell Purchase Price, in the form of cash or a letter of credit issued by
a reputable financial institution.

 

(c)                                  The closing of a purchase pursuant to this
Section 8.15 shall be held at the principal office of the Partnerships on or
before one hundred eighty (180) days after the giving (or deemed giving) of the
written notice of the Recipient Party’s election under clause (i) or (ii) of the
preceding subparagraph (b).  At such closing, the selling party shall assign to
the purchasing party, by such instruments of transfer as may reasonably be
requested by the purchasing party, the interest in the Partnerships to be sold
free and clear of all claims liens, security interests and encumbrances and, at
the request of the purchasing party, in order to properly set forth the record
title to the assets

 

24

--------------------------------------------------------------------------------


 

of the Partnerships, shall convey and transfer to the purchasing party, with
covenants of special warranty as to the selling party’s interest in the
Partnerships, an undivided percentage interest in the assets of the Partnerships
in the same percentage as the selling party’s percentage interest and execute
all other documents that may be necessary to effectuate the purposes of this
Section 8.15 and effectuate a smooth and efficient continuation of the affairs
of the Partnerships.  At the closing, the purchasing party shall pay the
Buy/Sell Purchase Price for such interest in the Partnerships in cash or by
cashier’s or certified check issued by a bank reasonably acceptable to the
selling party.  The purchase price to be paid by the purchasing party shall be
equal to the sum, if any, which the selling party would receive if the assets of
the Partnerships were sold for the Partnerships Value on the day prior to the
date of the delivery of the Offer, the Partnerships dissolved and the proceeds
of such hypothetical sale distributed to the Purchasers (if Sellers are the
purchasing party) or to Sellers pursuant to the Prime Participation Interest (if
Purchasers are the purchasing party) in accordance with this Agreement and the
priorities set forth in the partnership agreement of each such Partnership.  If
Sellers are the purchasing party under this Section 8.15, then at the closing,
all principal and accrued interest owing by the partnership to the Purchasers
and their Affiliates as a result of loans made to the Partnerships shall be paid
in full, and the Purchasers and all of their Affiliates shall be released from
all guarantees granted and obligations assumed by the Purchasers or any of their
respective Affiliates in connection with such Purchaser’s interests in the
Partnerships or in connection with the activities of the Partnerships or in lieu
of the release, shall receive indemnification for any amounts owed by such party
pursuant to such guarantees or obligations; such indemnification shall be
provided by a party with sufficient financial wherewithal reasonably
satisfactory to the indemnified party.

 

(d)                                 If either of the Exercising Party or
Recipient Party is obligated pursuant to subparagraph (b) of this Section 8.15
to purchase the interest of the other in the Partnerships (including, if
applicable, the Prime Participation Interest) and thereafter does not close the
purchase of such interest pursuant hereto, then such party shall be deemed to be
in default pursuant hereto and the other party, as its exclusive remedy in law
and equity in respect of such default, shall be entitled to the Escrow Account
as liquidated damages.

 


 


[SIGNATURE PAGE FOLLOWS]

 

25

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the parties have caused this Partnership Interests Purchase
Agreement to be executed and delivered by their duly authorized representatives
as of the date first written above.

 

 

SELLERS:

THE PRIME GROUP, INC.

 

 

 

 

 

By:

 

 

Name:

 

 

Title:

 

 

 

 

 

 

HUNTLEY DEVELOPMENT COMPANY

 

 

 

 

 

By:

 

 

Name:

 

 

Title:

 

 

 

 

 

 

PRIME/HUNTLEY MEADOWS RESIDENTIAL,
INC.

 

 

 

 

 

By:

 

 

Name:

 

 

Title:

 

 

 

 

 

 

PGLP HOLDINGS, L.L.C.

 

 

 

 

 

By:

 

 

Name:

 

 

Title:

 

 

26

--------------------------------------------------------------------------------


 

PURCHASERS:

HORIZON HUNTLEY LLC

 

 

 

 

 

By:

 

 

Name:

 

 

Title:

 

 

 

 

 

 

HORIZON HUNTLEY FINANCE LLC

 

 

 

 

 

By:

 

 

Name:

 

 

Title:

 

 

 

 

 

HGPI:

HORIZON GROUP PROPERTIES, INC.

 

 

 

 

 

By:

 

 

Name:

 

 

Title:

 

 

27

--------------------------------------------------------------------------------


 

EXHIBIT A
HUNTLEY DEVELOPMENT LIMITED PARTNERSHIP
HUNTLEY MEADOWS RESIDENTIAL VENTURE
HUNTLEY, ILLINOIS

 

INFORMATION

Partnerships:

 

Huntley Development Limited Partnership, an Illinois limited partnership
(“HDLP”), and Huntley Meadows Residential Venture, an Illinois partnership
(“HMRV”)

 

 

 

Real Estate:

 

Approximately 654.9 acres of land located in Huntley, Illinois, of which
approximately 627.6 acres are owned by HDLP and approximately 27.3 acres are
owned by HMRV

 

 

 

Mortgage Loan:

 

Loan, evidenced by that certain Amended, Restated and Increased Promissory Note,
dated January 30, 2002, in the principal amount of $11,712,177.00, issued by
HDLP payable to the order of Beal Bank, S.S.B., a savings bank organized under
the laws of the state of Texas (“Beal Bank”), the repayment of which is secured
by, among other things, (a) that certain Mortgage, Security Agreement and
Assignment of Leases and Rents, dated as of October 27, 1999, as amended by (i)
that certain First Amendment to Mortgage, Security Agreement and Assignment of
Leases and Rents and Related Documents, dated as of December 29, 1999, (ii) that
certain Second Modification and Extension Agreement, dated as of October 31,
2002, and (iii) that certain Third Modification and Extension Agreement, dated
as of January 30, 2002, and (b) that certain Guaranty Agreement, dated as of
October 27, 1999, issued by The Prime Group, Inc. in favor of Beal Bank.

 

 

 

Net Profits Interest:

 

Rights of Beal Bank under that certain Amended and Restated Agreement and
Assignment of Net Profits Interest, dated as of October 27, 1999, among HDLP,
HMRV and Beal Bank, as amended by that certain First Amendment to Amended and
Restated Agreement and Assignment of Net Profits Interest, dated as of January
30, 2002, among HDLP, HMRV and Beal Bank (as amended, the “Net Profits
Agreement”).  The performance by HDLP and HMRV of their obligations under the
Net Profits Agreement are secured by, among other things, those certain separate
Guaranties, each dated as of December 18, 1995, issued by Michael W. Reschke,
Prime Group Limited Partnership, The Prime Group, Inc., Prime Group II, L.P. and
Prime Group III, L.P. in favor of Beal Bank.

 

 

 

Series B TIF Bonds:

 

The payment of the indebtedness evidenced by the $14,000,000 Tax Increment
Allocation Revenue Bonds (Huntley Redevelopment Project), Series B-1995, issued
by the Village of Huntley, Illinois (the “Series B TIF Bonds”), is secured by a
mortgage on approximately

 

28

--------------------------------------------------------------------------------


 

 

 

84.2 acres of the Real Property owned by HDLP (the “Series B TIF Bonds Mortgaged
Land”) as set forth in that certain Amended and Restated Mortgage and Security
Agreement, dated as of December 14, 1999, issued by HDLP in favor of First Trust
National Association (f/k/a U.S. Bank National Association), as Trustee for the
holders of the Series B TIF Bonds (the “Series B Trustee”), for the benefit of
the holders of the Series B TIF Bonds.  The rights of the Series B Trustee and
Beal Bank with respect to Series B TIF Bond Mortgaged Land are set forth in that
certain Amended and Restated Intercreditor Agreement, dated as of December 14,
1999, among HDLP, Beal Bank and the Series B Trustee.

 

 

 

Other Assets:

 

HDLP owns those certain $24,405,000 Tax Increment Allocation Revenue Bonds
(Huntley Redevelopment Project), Series C-1995, issued by the Village of
Huntley, Illinois.

 

 

 

 

 

The triangle property owned by HDLP and/or HMRV located at the corner of Maine
Street and Route 47 in Huntley, Illinois.

 

 

 

 

 

 

The cash held in the escrow account in connection with the Series B TIF Bonds
and maintained by the Series B Trustee, to the extent refunded or released to
the Partnerships.

 

 

 

Other Material Recorded Documents:

 

Annexation Agreement with the Village of Huntley recorded July 10, 1996 as
Document 96K049804, as amended by document numbers 97K 98K09529, 98K009530,
98K09535 and 98K09536.

 

 

 

 

 

Annexation Agreement recorded June 19, 1997 as document number 97K039792, as
amended by document numbers 97K0472035 and 97K076150.

 

 

 

 

 

Redevelopment Agreement recorded March 10, 1994 as document number 94K021705.

 

 

 

 

 

Reciprocal Easement Agreement recorded June 27, 1995 as document number
95K34789.

 

 

 

 

 

Declaration of Covenants, Conditions, Restrictions and Easements for the
Primepointe Business Park recorded December 7, 2000 as document number
2000K098308, as amended.

 

 

 

 

 

Declaration of Covenants, Conditions, Restrictions and Easements for the Huntley
Business Park recorded August 2, 1996 as document number 96K055481, as amended.

 

 

 

 

 

Declaration of Covenants, Conditions, Restrictions and Easements for

 

29

--------------------------------------------------------------------------------


 

 

 

the Huntley Village Green recorded June 24, 1998 as document number 98K055846,
as amended.

 

 

 

 

 

Declaration of Covenants, Conditions, Restrictions and Easements for the Huntley
Corporate Park recorded July 17, 1996 as document number 96K051417, as amended.

 

 

 

 

 

Declaration of Covenants, Conditions, Restrictions and Easements for the Huntley
Automall recorded September 14, 1998 as document number 98K083298, as amended.

 

 

 

 

 

Tri-Party Sewer Improvement Agreement dated as of December 1, 1997 by and
between the Village of Huntley, Del Webb Communities Inc., HDLP and HMRV.

 

 

 

 

 

Grant of Wetlands Mitigation Easement dated as of December 1, 1997 and recorded
as document number 97K086253, by and between Del Webb Communities, Inc., HDLP,
HMRV and American National Bank and Trust Company of Chicago, not personally but
solely as trustee under a Trust Agreement dated March 1, 1999 and known as Trust
Number 110482-04.

 

 

 

 

 

Two Declarations of Restrictive Covenants granted by HDLP, the first of which is
dated November 21, 2000 and recorded as document number 2000K098693, and the
second of which is dated November 21, 2000 and recorded as document number
2000K098690 (regarding wetlands).

 

 

 

 

 

Landscape and Utility Easement dated as of May 1, 1998 and recorded on July 20,
1998 as document number 98K064235, by and between HDLP and Del Webb Communities
of Illinois, Inc.

 

 

 

 

 

Declaration of Restrictions and Grants of Easements between HDLP and Jewel Food
Stores, Inc. dated September 17, 2001.

 

 

 

 

 

Memorandum of Site Development Agreement between HDLP and Jewel Food Stores,
Inc. dated September 17, 2001.

 

 

 

 

 

Agreement for Sale of Real Estate dated June 11, 2003, among HDLP, Prime Freeman
Road, L.L.C. (“PFR”) and the Kirk Corporation for the sale of a portion of the
Real Property and certain real estate owned by PFR.

 

 

 

 

 

Series A TIF Bonds

 

 

 

Pending Sale Agreement:

 

One of the Partnerships and Prime Freeman Road, L.L.C. has entered

 

30

--------------------------------------------------------------------------------


 

 

 

into an agreement with a third party to sell a 254 acre tract of land located on
North Jim Dhamer Drive in Huntley, Illinois which is primarily owned by the
Partnership.  If the sale closes, the net proceeds from the sale will be
allocated on a per square foot basis, but disregarding any land zoned as open
space.

 

 

 

Other Outstanding Rights Or Obligations Related To Completed Land Sales:

 

 

 

 

 

1)                                      Village of Huntley Well #7 site –
Requirement exists to allow for uninterrupted access to well site from Route 47,
Freeman Rd., or Oak Creek parkway.  Access must be suitable for truck traffic.

 

 

 

 

 

2)                                      Commonwealth Edison Substation site – a)
Requirement exists to allow for uninterrupted access to substation site.  b)
Right of first refusal exists to repurchase site when it is no longer needed by
ComEd if PGI is still contiguous owner. Repurchase price to be at market.

 

 

 

 

 

3)                                      Huntley Factory Shops – Right exists to
purchase an approx. 1.3 acre strip contiguous to Automall.  Easement right
exists for the location, construction and maintenance of a community monument
sign at southeast corner of Shops site.

 

 

 

 

 

4)                                      Duo-Fast/ITW – Zoning restriction to “O”
Corporate Office on approximately 39.3 acres surrounding ITW.

 

 

 

 

 

5)                                      Weber Stephen – a) Obligation to build
Second Access Road from subject site to Freeman Road.  Construction has started,
and approximately $100,000 of work remains to be done.  b) Oak Creek Parkway
cannot be extended to the east by Weber Stephen without PGI’s approval.  c)
Right of first refusal to repurchase any unimproved land on or before 1/14/09.

 

 

 

 

 

6)                                      Solarcrete – None

 

 

 

 

 

7)                                      Elgin Financial Services – a)
Restriction on doing another freestanding bank deal along Rt. 47 frontage until
6/24/08.  b) EFS has access and cross easement rights to driveway and parking
lot in Village Green.

 

 

 

 

 

8)                                      Mobil/Culvers (Drendel) – a) PGI has
easement at northwest corner of site for a community sign, b) site has access
and cross easement rights to driveway and parking lot in Village Green.

 

31

--------------------------------------------------------------------------------


 

 

 

9)                                      Lakehead Pipeline Co. – PGI is allowed
three crossings by rights-of-way of pipeline strip.

 

 

 

 

 

10)                                Peck Ford – None

 

 

 

 

 

11)                                Sherman/Friendship – a) PGI sold Sherman
17,250 gpd of treatment capacity at the West Treatment Plant, b) right of first
refusal to repurchase unimproved property on or before June 13, 2010, c)
prohibition on transfer of property to any party other than seller on or before
June 13, 2005 and d) medical facility use restriction on other property owned by
HDLP expiring no later than February 25, 2005, as more particularly described in
Memorandum of Restrictive Covenants Agreement dated February 25, 1999 and
recorded as document number 1999K023362.

 

 

 

 

 

12)                                Brookdale – PGI has sold Brookdale 28,375 gpd
of treatment capacity at the West Treatment Plant.

 

 

 

 

 

13)                                Prime/Freeman Rd. L.L.C. – None

 

 

 

 

 

14)                                Eagle Inn/Niko’s – None

 

 

 

 

 

15)                                Prime Automotive – None

 

 

 

 

 

16)                                Inglese Box Co. – None

 

 

 

 

 

17)                                Rohrer Properties – Approximately $530,000 of
infrastructure improvements are to be completed during the third and fourth
quarters of 2003.  That amount is in an escrow account set up for that purpose.

 

 

 

 

 

18)                                Del Webb –a) $161,323.50 is owed Del Webb for
their installation of a sanitary sewer which was the obligation of PGI.  This
amount is to be reimbursed to Del Webb when PGI makes a connection into that
sewer.  No time schedule is required and the amount does not inflate over time. 
b) $1,350,789.55 is due Del Webb on March 29, 2004 as the Treatment Plant Cost
Differential Payment for the 2000,000gpd capacity that was constructed at the
West Plant on PGI’s behalf.  PGI may forego this payment and forfeit its right
to some 115,000gpd of this treatment capacity.  c) If and when PGI elects to
improve Henning Rd., from Prime Point Court to Jim Dhamer Drive, Del Webb is
obligated to pay 50% of the improvement costs, d) PGI has an easement over
approximately 60 acres of Del Webb land on which PGI is doing wetland mitigation
to be able to fill wetlands on PGI property.  This mitigation site is
approximately one half used.

 

32

--------------------------------------------------------------------------------


 

 

 

19)                                Kirk/Wing Point – None

 

 

 

 

 

20)                                Jewel/Osco – a) PGI is to erect a sign at the
corner of Rt 47/Oak Creek Pkwy.  For the benefit of Jewel.  The sign will cost
approximately $51,000.  That amount is in an escrow account for that purpose. b)
PGI is to construct the center entrance into Village Green off Rt. 47 upon
completion of Phase II development of Village Green.  c) PGI responsible for
southern access drive for Jewel unit center entrance is constructed. d)
Jewel/Osco has cross easement rights across all entrance drives. e) retail
restrictions are imposed upon applicable parcels in the shopping center. 
Restrictions are specifically described in the Declaration of Restrictions and
Grant of Easements Agreement dated September 21, 2001 and recorded as document
number 475171.

 

 

 

 

 

HMRV holds a non-expiring option to purchase 20-28 acres in Phase III (south
portion of Village Green), said acreage not being subject to any of the
Jewel/Osco restrictions.

 

 

 

 

 

21)                                Right of First Offer granted to Prime Group
Realty Trust.

 

 

 

Huntley Office Existing Contracts And Obligations:

 

Telephone
ComEd
NICOR
Orkin/exterminator
Landscape maintenance
Alarm system
Copier lease
Marengo Disposal
Postage Meter
Various periodicals
Engagement of Schiff Hardin & Waite, expert witnesses and local
counsel

 

33

--------------------------------------------------------------------------------


 

EXHIBIT B
LIST OF BEAL MORTGAGE LOAN DOCUMENTS

 

1.

 

Mortgage, Security Agreement, Assignment of Leases and Rents and Fixture Filing,
dated as of October 27, 1999, executed and delivered by Huntley Development
Limited Partnership (“HDLP”) in favor of Beal Bank, S.S.B. (“Beal”)

2.

 

First Amendment to Mortgage, Security Agreement, Assignment of Leases and Rents
and  Related Documents, dated December 29, 1999, by and among HDLP, PGI and Beal

3.

 

Letter Agreement between HDLP and Beal, dated January 30, 2002, re: loan in the 
maximum amount of $11,712,177.00 from Beal to HDLP

4.

 

Amended, Restated and Increased Promissory Note in the principal amount of 
$11,712,177, issued by HDLP payable to the order of Beal, dated January 30, 2002

5.

 

Second Modification and Extension Agreement by and among HDLP, The Prime Group 
(“PGI”) and Beal, dated as of October 31, 2000,

6.

 

Third Modification and Extension Agreement among HDLP, PGI and Beal, as
executed  on behalf of HDLP and PGI, dated January 30, 2002

7.

 

Guaranty Agreement, dated as of October 27, 1999, issued by PGI in favor of Beal

8.

 

Amended and Restated Agreement and Assignment of Net Profits Interest, dated
October  27, 1999, between HDLP, Huntley Meadows Residential Venture (“HMRV”)
and Beal

9.

 

First Amendment to Amended and Restated Agreement and Assignment of Net Profits 
Interest among HDLP, HMRV and Beal, as Executed on behalf of HDLP and HMRV,  and
confirmed by Michael W. Reschke and on behalf of PGI, Prime Group Limited
Partnership, Prime Group II, L.P. and Prime Group III, L.P., dated January 30,
2002

10.

 

Amended and Restated Intercreditor Agreement, dated as of December 14, 1999,
among  HDLP, Beal and U.S. Bank Trust National Association, as trustee

 

34

--------------------------------------------------------------------------------


 

EXHIBIT C
LITIGATION

 

1.                                       Huntley Development Limited
Partnership, an Illinois limited partnership, American National Bank and Trust
Company of Chicago, as Trustee under Trust Agreement dated March 1, 1990 and
known as Trust No. 110482-04, and Huntley Meadows Residential Venture, an
Illinois join venture v. Huntley Investments, L.L.C., an Illinois limited
liability company, Harris Bank of Woodstock, successor to the State Bank of
Woodstock, as Trustee under Trust No. 4365, Floyd F. Drendel, as Trustee of the
Floyd F. Drendel Trust No. 1, Margaret E. Drendel, as Trustee of the Margaret E.
Drendel Trust No. 1, and Village of Huntley, an Illinois municipal corporation,
Case No. 99 MR-92

 

35

--------------------------------------------------------------------------------


 

EXHIBIT D
FINANCIAL STATEMENTS OF EACH PARTNERSHIP

 

See attached.

 

36

--------------------------------------------------------------------------------


 

EXHIBIT E

 

See payables outstanding listed in Attachment 1

 

37

--------------------------------------------------------------------------------